Citation Nr: 9904452	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-27 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
lateral meniscus excision, semilunar cartilage, right knee 
joint, currently rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left femur.  

3.  Entitlement to service connection for a left knee 
disorder, on a direct or secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to November 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


REMAND

It is contended that increased ratings are warranted for the 
service-connected right knee and left femur disorders.  It is 
also argued that service connection is warranted for a left 
knee disorder as secondary to the left femur disorder.  

The record shows that the veteran was granted service 
connection for right knee and left femur disorders upon 
rating decision in September 1994.  Noncompensable ratings 
were assigned.  These grants were based on service medical 
records that reflect that the veteran was hit by an 
automobile in 1961.  He sustained a fracture of the distal 
third of the left femur.  This was surgically corrected.  A 
13-mm. Kuntscher nail was placed in the femur to facilitate 
healing.  An X-ray from 1961 reflects that this nail was 3 
cm. from the knee joint space.  The service records show that 
it was ultimately removed without difficulty approximately 
one year later.  The appellant also injured his right knee in 
this accident.  The lateral collateral ligament and the 
anterior cruciate ligament of the right knee were repaired 
with excision of lateral meniscus.  

Post service VA records dated from 1994 through 1996 
essentially show treatment for polysubstance abuse.  X-rays 
of the knees in March 1994, however, were interpreted as 
showing minimal osteoarthritis in the left knee and mild 
osteoarthritis in the right knee with apparent loose bodies 
and synovitis.  

On VA orthopedic examination in September 1996, the veteran 
complained of right knee and left hip pain.  Examination 
revealed no swelling of the joints.  There was a bony 
deformity over the right patella.  There appeared to be no 
subluxation or lateral instability, or nonunion with loose 
motion or malunion of the knees.  

Range of motion testing of the right knee showed extension to 
0 degrees and flexion to 95 degrees; there was no laxity of 
the medial or lateral collateral ligament.  There was 
moderate pain on range of motion examination of the right 
knee.  The left knee reflected extension to 0 degrees and 
flexion to 130 degrees; there was no laxity of the medical or 
lateral collateral ligament.  Left hip flexion was to 100 
degrees with abduction to 30 degrees; adduction to 30 
degrees, external rotation to 40 degrees; internal rotation 
to 30 degrees; and extension to 10 degrees.  There was 
moderate pain on range of motion of the left hip.  

X-rays of the knees were interpreted as showing no evidence 
of acute fracture , dislocation, or joint effusion.  There 
had been no significant change in the number of loose bodies 
in the right knee joint.  There had been interval progression 
of osteoarthritis of the right lateral compartment.  The 
remaining joint spaces were well-maintained.  

The examiner's final diagnoses were interval worsening of the 
right lateral compartment osteoarthritis with mild range of 
motion deficits and moderate pain on range of motion of right 
knee; right knee joint loose bodes without interval change; 


and clinically unremarkable left hip examination with mild 
range of motion deficits and mild pain on range of motion 
examination of the left hip.  

At a personal hearing in May 1997, the veteran testified in 
support of his claims.  He said that he had experienced an 
intercurring injury in 1984 when he worked as a postal clerk.  
His knee gave out and he fell.  Hearing (Hrg.) transcript 
(tr.) at 6 & 7.  He now attended the clinic for pain therapy.  
Hrg. tr. at 10.  The pain associated with his injuries was so 
severe that he sometimes could not leave his home.  Tr. at 
11.  

Submitted subsequent to the hearing were VA records from 1996 
and 1997 which essentially show treatment for disorders other 
than those at issue.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  A disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (1998).  Furthermore, 
the Unites States Court of Veterans Appeals (Court) has held 
that the term "disability" as used in 38 U.S.C.A. § 1131 
and thus, 38 C.F.R. § 3.310(a) should refer to "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

The Board notes that the record is not convincing that mild 
osteoarthritis of the left knee is present, (it was noted 
upon X-ray in 1994 but not in 1996), and, if present, whether 
it is etiologically related to the service-connected left 
femur disorder.  

The Board also notes that the orthopedic examiner in 1996 
provided internally conflicting findings and conclusions.  In 
the body of the report, he indicated that that the veteran 
exhibited "moderate" pain on range of motion of the right 
knee and left hip.  Under diagnoses, however, he referred to 
left hip pain on motion as "mild."  "Mild" range of motion 
deficits for both joints were also noted.  The report does 
not contain other objective findings supporting the 
subjective complaints of pain that might aid the Board in 
resolving these conflicts one way or the other.  Thus, the 
report is inadequate for rating purposes. 

The Board recognizes that in evaluation of disabilities of 
the musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1998).  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, ibid, the Court found inadequate a physical 
examination that did not describe functional loss due to 
pain.  It is the Board's determination that the RO, in making 
its decision, should take into consideration the factors in 
38 C.F.R. §§ 4.40 and 4.45, and the extent of any 
restrictions of motion for the right knee and left hip which 
may or may not warrant an increased rating pursuant to all 
appropriate Diagnostic Codes (DCs).  

As the veteran's most recent VA orthopedic examination was 
conducted in September 1996 and does not adequately address 
objective manifestations of right knee and left hip pain, the 
record contains insufficient findings on the current effect 
of pain on the veteran's use of these joints.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims, the case is 
REMANDED for the following:  

1.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any treatment records, VA or 
private, that might be pertinent to the 
claims on appeal.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claims.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  

2.  The RO should schedule the veteran 
for an examination by appropriately 
qualified physicians to ascertain the 
nature, etiology, and extent of the 
current pathology of his right and left 
knees and his left hip.  All indicated 
tests should be accomplished.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should detail 
the range of motion of the knees and left 
hip and should set forth what the normal 
ranges of motion would be.  Based on the 
findings on examination and on the review 
of the medical evidence in the claims 
file, the examiner should express an 
opinion concerning the questions below.

	(a)  Is degenerative osteoarthritis 
currently present in the left knee?  Does 
the veteran have any other current 
disability of the left knee and, if so, 
what is the diagnosis of that disability?

	(b)  If any left knee disability is 
currently present, what is the degree of 
medical probability, expressed in percent 
terms if feasible, that the disability of 
the left knee is causally related to 
service or to a service connected right 
knee or left femur disability, as opposed 
to some other factor or factors, such as 
age, weight, or other intercurrent 
injury?

(c)  what is the extent and severity 
of any currently manifested right knee or 
left hip pathology.  In particular, the 
examiner is requested to specify whether 
there are objective findings to support 
any subjective complaints of functional 
loss due to pain in the right knee or 
left hip or use or due to flare-ups and, 
if so, what are those objective findings.   

The examination report should include a 
complete rationale for all opinions 
expressed.   If the examiner can not 
answer any of these questions without 
resort to speculation, he or she should 
so indicate.

3.  When the aforementioned examination 
has been completed, the case should be 
reviewed by the RO.  This review should 
include considerations of all pertinent 
regulations and specifically discuss 
38 C.F.R. §§ 4.40 and 4.45 as well as 
Allen v. Brown, supra, and DeLuca v. 
Brown, supra.  

To the extent that the benefits sought are not granted, the 
veteran and his representative should be provided with a 
Supplemental Statement of the Case (SSOC) and afforded a 
reasonable opportunity to respond thereto.  Thereafter, the 
case should be returned to the board for further appellate 
consideration.  The Board intimates no opinion as to the 
ultimate outcome by the actions taken above.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -


